Per Curiam.

Order of County Court affirming judgment of City Court of New Rochelle in favor of infant plaintiff unanimously reversed and a new trial ordered limited to the question of damages, with $30 costs to infant plaintiff, unless defendant stipulates in writing to increase to $500 the amount of the verdict in favor of said infant plaintiff, in which event the judgment in favor of the infant plaintiff as so increased, is affirmed, without costs.
Judgment insofar as it is in favor of defendant against plaintiff Angelina Saccone, individually, unanimously reversed, without costs and a new trial ordered limited to the question of damages.
The amount of the verdict in favor of infant plaintiff was inadequate.
The disallowance of the claim for medical expenses is unwarranted upon this record.
Concur — Margett, McDonald and Cone, JJ.
Order reversed, etc.